In a negligence and breach of warranty action to recover damages for personal injuries, defendant appeals, as limited by its notice of appeal and brief, from so much of an interlocutory judgment of the Supreme Court, Kings County, entered May 30, 1975, after a jury trial, as is in favor of plaintiffs on the issue of liability. Interlocutory judgment affirmed insofar as appealed from, without costs or disbursements. Plaintiffs, two roofers, were injured on March 12, 1966 when a magnesium extension ladder, which they were using to carry shingles up to a roof, collapsed. Plaintiffs brought an action in negligence and breach of warranty against defendant, the manufacturer of the ladder. After a jury trial as to the issue of liability, the trial court submitted to the jury a series of interrogatories relating to both causes of action. The jury answered, inter alia, that defendant was negligent and had breached its implied warranty of fitness for a particular purpose. While in our view there was no evidence in the record to justify submission of the negligence count to the jury, its answers to the interrogatories relating to the warranty cause of action were supported by ample evidence in the record. Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.